Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-4, 10-14, 16-17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanegae (US Pub. 2017/0305155).
       
            Kanegae discloses in Figures 8-9 an ink jet printer comprising:
            Regarding claim 1, a liquid ejection head (1) comprises: 
a plurality of pressure chambers (112) arranged in a first direction; 
a common channel (unmarked common channel that is extended downward from a number 144) extending in the first direction and including: a supply portion (unmarked supply portion that is extended downward from a number 144)  having a supply opening (144) (Figure 9); 
a return portion (unmarked return portion that is extend upward from a number 145) having a return opening (145) and being located alongside the supply portion  in a second direction crossing the first direction; and 
a connection portion (unmarked connection portion that contains a number 149) connecting the supply portion (144) and the return portion (unmarked return portion that is extend upward from a number 145) in the second direction; and 
a communicating portion (unmarked communicating portion that is close by a number 170) communicating with the common channel and each of the pressure chambers (112), wherein a first vector is directed from the supply portion (144) via the connection portion toward the return portion and has a component in the second direction, wherein a second vector is directed from the common channel (unmarked common channel that is extended downward from a number 144)  via the communicating portion (unmarked communicating portion that is close by a number 170) toward each of the pressure chambers (112) and has a component in the second 
          Regarding claim 2, wherein the first direction and the second direction are on a horizontal plane, wherein the connection portion of the common channel allows a lower end of the supply portion and a lower end of the return portion to communicate with each other (Figure 9).
           Regarding claims 3-4, wherein an upper surface of the connection portion includes an inclined portion (149) that is inclined relative to the horizontal plane and/or wherein the upper surface of the connection portion is curved downward and defines the inclined portion (Figure 9). 
         Regarding claim 10, wherein the pressure chambers (112) do not overlap any of the supply portion, the connection portion, and the return portion in a vertical direction (Figure 9). 
Regarding claim 11. The liquid ejection head according to claim 10, wherein the supply portion (unmarked supply portion that is extended downward from a number 144), the connection portion (unmarked connection portion that contains a number 149), the return portion (unmarked return portion that is extend upward from a number 145), and each of the pressure chambers (112) are located alongside in this order in the second direction (Figure 9).
Regarding claim 12, wherein the communicating portion (unmarked communicating portion that is close by a number 170) is located below the pressure chambers (112) and alongside the connection portion in the second direction (Figure 9).
Regarding claim 13, a damper film (170) located below the supply portion (unmarked supply portion that is extended downward from a number 144), the connection portion (unmarked connection portion that contains a number 149) , and the return portion (unmarked return portion that is extend upward from a number 145), defining lower surfaces thereof (Figure 9). 
          Regarding claim 14, a pressure-chamber substrate (110) formed with the pressure chambers (112); 

           Regarding claim 16, wherein the pressure chambers (112) and the communicating portion (unmarked communicating portion that is close by a number 170) are located below the common channel (unmarked common channel that is extended downward from a number 144)  , wherein the communicating portion is connected to the lower end of the supply portion (unmarked supply portion that is extended downward from a number 144), wherein the first vector has a vertical direction component directed from the supply portion before to the connection portion, wherein  the second vector has a vertical direction component directed from the supply portion to the communicating portion, and wherein the vertical direction component of the first vector and the vertical direction component of the second vector point in the same direction (Figure 9). 
            Regarding claim 17, wherein the return opening (145) is provided in an upper surface of the return portion (unmarked return portion that is extend upward from a number 145) (Figure 9). 
            Regarding claim 20, wherein the supply opening (144) is located in a center of the supply portion in the first direction, and wherein the return opening (145) is located in a center of the return portion in the first direction (Figure 9). 
            Regarding claim 21, wherein a lower surface of the supply portion (unmarked supply portion that is extended downward from a number 144) is inclined more downward at a distance from the supply portion closer to the return portion (unmarked return portion that is extend upward from a number 145) in the second direction.

                                           Claim Rejections - 35 USC § 103

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
                                            
Claims 5-9 are rejected under 35 USC 103 (a) as being unpatentable over Kanegae (US Pub. 2017/0305155).

            Regarding claims 5-9, Kanegae discloses the claimed invention except for “wherein a distance in the second direction from a lowest portion of the upper surface of the connection portion to the supply portion is smaller than a distance in the second direction from the lowest portion to the return portion as recited in claim 5; wherein the connection portion has a dimension in the second direction smaller than any of a dimension in the second direction of supply portion and a dimension in the second direction of the return portion as recited in claim 6; wherein the connection portion has a dimension in a vertical direction smaller than a dimension in the second direction of the supply portion as recited in claim 7; wherein the return portion has a dimension in the second direction smaller than a dimension in the second direction of the supply portion as recited in claim 8; and wherein the supply portion has a dimension in the second direction smaller than a dimension in the second direction of the return portion as recited in claim 9”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to change a distance dimension of a second direction  in Prior art Kanegae, since such a modification would involve only a mere change in size of a component.  Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  Further, one would have been motivated to scale the size of the 

 Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 7,850,290; US Pat. 8,794,746; US Pub. 2019/0111679) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter
          
         Claim 15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid ejection head comprising a lowest portion of an upper surface of a connection portion is located below an upper surface of an actuator substrate in the combination as claimed.
         Claims 18-19 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a liquid ejection head comprising a supply opening that is provided in an upper surface of a supply portion and is located above a return opening in the combination as claimed.

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.
          Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853